Case 5:18-cv-00420-JSM-PRL Document 17 Filed 05/16/19 Page 1 of 1 PageID 50




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION

SHANNON CHURCH,

      Plaintiff,
                                                  CASE NO.: 5:18-CV-00420-JSM-PRL
v.

WESTLAKE SERVICES, LLC,

     Defendant.
                                      /

                               NOTICE OF PENDING SETTLEMENT

          Plaintiff, SHANNON CHURCH, by and through the undersigned counsel, hereby

notifies the Court that the parties have reached a settlement with regard to this case and are

presently drafting and finalizing the settlement agreement, and general release or documents.

Upon execution of the same, the parties will file the appropriate dismissal documents with the

Court.

                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 16th day of May, 2019, a true and correct copy of the

foregoing has been furnished to the following: all counsel of record.


                                             /s/ Octavio Gomez
                                             Octavio Gomez, Esquire
                                             Florida Bar No.: 0338620
                                             Morgan & Morgan Tampa, P.A.
                                             201 N. Franklin Street, Suite 700
                                             Tampa, Florida 33602
                                             Telephone: (813) 223-5505
                                             Facsimile: (813) 223-5402
                                             Primary Email: TGomez@ForThePeople.com
                                             Secondary Email: LDobbins@ForThePeople.com
                                             Attorney for Plaintiff
